[gxmjumig4orn000001.jpg]

Exhibit 10.1

June 5, 2020                             

HIGH PARK HOLDINGS LTD.

495 Wellington St W, Unit 250,

Toronto, ON M5V 1G1

 

Attention:  Michael Kruteck

Re:

First Amendment to loan facility letter agreement dated as of February 28, 2020
among  Bridging Finance Inc. (in its capacity as agent, the “Agent”), as agent
for and on behalf of any of the funds managed or co-managed by Bridging Finance
Inc. (collectively, the “Lender”), and High Park Holdings Ltd. (the “Borrower”)

 

The Borrower, the Agent, the Lender and the Guarantors party thereto (the
Borrower and the Guarantors are, collectively, the “Obligors” and each is an
“Obligor”) entered into that certain credit facility described in the loan
facility letter agreement dated as of February 28, 2020 (as the same may be
further  amended, restated, supplemented, revised, replaced or otherwise
modified from time to time, the “Credit Agreement”);

The parties hereto have agreed to amend certain provisions of the Credit
Agreement, but, in each case, only to the extent and subject to the limitations
set forth in this Amendment.

The Agent, for and on behalf of the Lender, is pleased to offer the amendments
to the Credit Agreement described in this amendment letter (this “Amendment”)
subject to the terms and conditions set forth herein. All capitalized terms not
otherwise defined in the body of this Amendment shall have the meanings ascribed
to them in the Credit Agreement.

ARTICLE I – Amendments to the Credit Agreement

With effect as of the First Amendment Effective Date (hereinafter defined), the
Credit Agreement is amended as follows:

1.1

The row titled “Facility Availability:” on page 2 is deleted in its entirety and
replaced with the following:

Facility Availability:

Subject to the terms and conditions of this Agreement, the Facility shall be
drawn (i) in an aggregate principal amount equal to C$66,500,000 in a single
draw on the Closing Date (the “Closing Date Draw”), and (ii) at the Agent’s sole
discretion, in an aggregate principal amount equal to C$13,300,000 in a single
draw provided that the Additional Draw Conditions Precedent are satisfied (the
“Additional Draw”).

 

Amounts prepaid or repaid in respect of the Facility may not be reborrowed.

 





 



--------------------------------------------------------------------------------

- 2 -

1.2

The row titled “Principal Repayments:” on page 4 is deleted in its entirety and
replaced with the following:

Principal Payments:

Subject to demand by the Agent or the Lender after the occurrence and during the
continuance of an Event of Default, the Borrower agrees that the principal
balance of the Facility shall be due and repaid in cash in full upon maturity at
the end of the Term (whether the stated end of the Term, as a result of
acceleration or otherwise).

 

1.3

The row titled “Prepayment:” on page 4 is deleted in its entirety and replaced
with the following:



 

--------------------------------------------------------------------------------

- 3 -

Prepayment:

If the Facility is prepaid in full or partially prior to the date that is 6
months immediately following the Closing Date, including by voluntary prepayment
or in the event of a prepayment for any other reason, including (a) acceleration
of the Obligations as a result of the occurrence of an Event of Default, (b)
foreclosure and sale of, or collection of, the Collateral, (c) sale of the
Collateral in any insolvency proceeding, or (d) the restructure, reorganization,
or compromise of the Obligations by the confirmation of a plan of reorganization
or any other plan of compromise, restructure, or arrangement in any insolvency
proceeding (in each case, an “Accelerated Prepayment”), then, unless otherwise
waived by the Agent in writing in its sole and absolute discretion, in view of
the impracticability and extreme difficulty of ascertaining the actual amount of
damages to the Agent and Lender or profits lost by the Agent and Lender as a
result of such Prepayment, and by mutual agreement of the parties as to a
reasonable estimation and calculation of the lost profits or damages of the
Agent and Lender, the Borrower shall pay to the Agent an amount in cash (i)
calculated in accordance with the formula set out below, plus applicable taxes
due thereon (the “Early Prepay Fee”) plus (ii) all accrued interest on the
principal amount that is being prepaid, any other accrued but unpaid interest
which is due and payable hereunder and any fees owing on the date the prepayment
is made, all of which shall be due and payable as of the date the prepayment is
made:

 

I/365 x N x M

Where:

I = the annual interest rate of the Facility on the date the prepayment is made;

N = the number of days between the date the prepayment is made and the date that
is 6 months immediately following the Closing Date; and

M = the principal amount that is being prepaid.

If the Facility is voluntarily prepaid in full or partially on and after the
date that is 6 months immediately following the Closing Date, the Borrower shall
deliver an irrevocable prepayment notice to the Agent (the “Prepayment Notice”)
at least seventy-five (75) days (reduced to thirty (30) days upon the occurrence
of a Denied Additional Draw Request) prior to the proposed prepayment date (the
“Prepayment Date”) setting forth the amount being prepaid (the “Prepayment
Amount”) and the Prepayment Date.

 

Unless otherwise waived by the Agent in writing in its sole and absolute
discretion, should the Borrower wish to voluntarily prepay the Facility in full

or partially without having to provide the Agent with such required seventy-five
(75) days (or thirty (30) days upon the occurrence of a Denied Additional Draw
Request) prior notice or in the event of a Prepayment for any other reason
without the required notice on and after the date that is 6 months immediately
following the Closing Date, including an Accelerated Prepayment, then, in view
of the impracticability and extreme difficulty of ascertaining the actual amount
of damages to the Agent and Lender or profits lost by the Agent and Lender as a
result of such Prepayment, and by mutual agreement of the parties as to a
reasonable estimation and calculation of the lost profits or damages of the
Agent and Lender, the Borrower shall pay to the Agent an amount in cash
calculated in accordance with the formula set out below and which shall be due
and payable as of the date the prepayment is made (the “Prior Notice Prepay
Fee”) plus (ii) all accrued interest on the principal amount that is being
prepaid, any other accrued but unpaid interest which is due and payable
hereunder and any fees owing on the date the prepayment is made, all of which
shall be due and payable as of the date the prepayment is made:

 

I/365 x (75 – N) x M

Where:

I = the annual interest rate on the Facility on the date the Prepayment Notice
was given or, if no Prepayment Notice was given (including, without limitation,
due to an Accelerated Prepayment), on the date the prepayment is made;

75 = 75 but shall be replaced by “30” upon the occurrence of a Denied Additional
Draw Request;

N = where a Prepayment Notice was given, the number of days between the date the
Prepayment Notice is given and the date of prepayment, provided that if no
Prepayment Notice was given (including, without limitation, due to an
Accelerated Prepayment), N shall equal 0; and

M = the Prepayment Amount.

 

1.4

The row titled “Additional Draw Conditions Precedent:” on page 7 is amended by
deleting the words “30 days’ prior written notice” in clause (b) and replacing
them with “5 days’ prior written notice”.

1.5

Schedule “A” (Definitions) is amended by adding the following definitions in
alphabetical order with the existing definitions:

“Denied Additional Draw Request” means the Borrower has requested the Additional
Draw and satisfied the Additional Draw Conditions Precedent required to be
satisfied as of the date of such request and the Agent has either (i) notified
the Borrower that it is denying the Additional Draw (for reasons other than the
failure to satisfy the Additional Draw Conditions Precedent), or (ii) failed to
respond to the Borrower’s request for the Additional Draw within five (5)
Business Days of the date of delivery of request for the Additional Draw.

 

--------------------------------------------------------------------------------

- 4 -

ARTICLE II – Conditions To Effectiveness

2.1

This Amendment shall become effective upon the Obligors delivering to the Agent
an executed counterpart to this Amendment, facsimile signatures or a scanned PDF
copy of this Amendment transmitted via e-mail or telecopier will be acceptable
(such date being referred to herein as the “First Amendment Effective Date”).

ARTICLE III – representations and warranties

3.1

Each Obligor represents and warrant to the Agent and the Lender that the
following statements are true, correct and complete:

 

(a)

Authorization, Validity, and Enforceability of this Amendment.  The Obligor has
the corporate power and authority to execute and deliver this Amendment and to
perform the Credit Agreement.  The Obligor has taken all necessary corporate
action (including, without limitation, obtaining approval of its shareholders if
necessary) to authorize the execution and delivery of this Amendment and the
performance of the Credit Agreement.  This Amendment has been duly executed and
delivered by the Obligor and this Amendment and the Credit Agreement constitute
the legal, valid and binding obligations of the Obligor, enforceable against it
in accordance with their respective terms without defence, compensation, setoff
or counterclaim. The Obligor’s execution and delivery of this Amendment and the
performance by the Obligor of the Credit Agreement do not and will not conflict
with, or constitute a violation or breach of, or constitute a Default under, or
result in the creation or imposition of any Encumbrance upon the property of the
Obligor by reason of the terms of (a) any contract, mortgage, hypothec, lien,
lease, agreement, indenture, or instrument to which the Obligor is a party or
which is binding on it, (b) any requirement of Applicable Laws applicable to the
Obligor or any Subsidiaries, or (c) the certificate or articles of incorporation
or amalgamation or bylaws of the Obligor or any Subsidiaries.

 

(b)

Governmental Authorization.  No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or
other person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against the Obligor of this Amendment or the
Credit Agreement except for such as have been obtained or made in order to
perfect and render enforceable the Security.

 

(c)

Representations, Warranties and Covenants in Credit Agreement. The
representations and warranties contained in the Credit Agreement are and will be
true, correct and complete in all material respects on the date of this
Amendment to the same extent as though made on and as of that date, except to
the extent such representations and warranties specifically relate to an earlier
date, in which case they were true, correct and complete in all material
respects on and as of such earlier date. Upon this Amendment becoming effective,
the Obligor will be in full compliance with all of its covenants in the Credit
Agreement and each Credit Document.

 

(d)

Absence of Default.  No event has occurred and is continuing or will result from
the consummation of the transactions contemplated by this Amendment that would
constitute a Default or an Event of Default.

 

(e)

Security.  All Security delivered to or for the benefit of the Agent and the
Lender pursuant to the Credit Agreement and the other Credit Documents remains
in full force and effect and secures all Obligations of the Obligor under the
Credit Agreement and the other Credit Documents to which it is a party.

ARTICLE IV – REAFFIRMATION AND CONSENT

 

--------------------------------------------------------------------------------

- 5 -

4.1

Each Obligor (i) reaffirms its Obligations under the Credit Agreement and the
other Credit Documents to which it is a party, and (ii) agrees that the Credit
Agreement and the other Credit Documents to which it is a party remain in full
force and effect, except as amended hereby, and are hereby ratified and
confirmed.

4.2

Each Obligor reaffirms each Encumbrance it granted in favor of the Agent and the
Lender pursuant to the Security, which such Encumbrances shall continue to
secure and constitute a security interest for the Obligations of the Obligor on
and subject to the terms and conditions set forth in the applicable Security.

ARTICLE V – miscellaneous

5.1

The execution, delivery and performance of this Amendment shall not, except as
expressly provided for herein, constitute a waiver or amendment of any other
Event of Default, or operate as a waiver or amendment of any right, power or
remedy of the Agent and the Lender under the Credit Agreement or any other
document.

5.2

This Amendment shall be deemed to have been made and accepted in the City of
Toronto, Ontario and construed in accordance with and be governed by the laws of
the Province of Ontario and the federal laws of Canada applicable therein.

5.3

This Amendment may be executed in original and/or facsimile counterparts and all
such counterparts taken together shall be deemed to constitute one and the same
instrument.

5.4

Each party hereto shall be responsible for their own costs and expenses
(including legal fees) incurred in connection with the entering into of this
Amendment.

5.5

Each party hereto agrees to provide to the other party a copy of any public
disclosure relating to this Amendment prior to publicly disclosing such
information, provided that nothing in this Amendment or the Credit Agreement
shall operate to preclude any party from complying with stock exchange rules and
policies or Applicable Laws with respect to the public disclosure of this
Amendment and matters relating thereto.

[Balance of page left blank, signature pages follow]

 

 

--------------------------------------------------------------------------------

 

If the terms and conditions of this Amendment are acceptable to you, please sign
in the space indicated below and return the signed copy of this Amendment to
us.  Acceptance may also be effected by facsimile or scanned transmission and in
counterpart.

We thank you for allowing us the opportunity to provide you with this Amendment.

Yours truly,

BRIDGING FINANCE INC., as Agent

Per:

/s/ Graham Marr

 

Name:  Graham Marr

 

Title:     Senior Portfolio Manager

I have authority to bind the Corporation.

 




 

--------------------------------------------------------------------------------

 

ACCEPTANCE

Each of the undersigned hereby accepts this Amendment as of the date first above
written.

 

 

BOrrower:

 

HIGH PARK HOLDINGS LTD.

 

 

Per:

/s/ Brendan Kennedy

 

 

 

Name: Brendan Kennedy

 

 

 

Title: Director

 

 

 

 

 

Guarantors:

 

TILRAY, INC.

 

 

Per:

/s/ Brendan Kennedy

 

 

 

Name: Brendan Kennedy

 

 

 

Title: CEO

 

 

 

TILRAY CANADA LTD.

 

 

Per:

/s/ Brendan Kennedy

 

 

 

Name: Brendan Kennedy

 

 

 

Title: Director

 

 

 

HIGH PARK FARMS LTD.

 

 

Per:

/s/ Brendan Kennedy

 

 

 

Name: Brendan Kennedy

 

 

 

Title: Director

 

 

 

1197879 B.C. LTD.

 

 

Per:

/s/ Brendan Kennedy

 

 

 

Name: Brendan Kennedy

 

 

 

Title: Director

 



 

--------------------------------------------------------------------------------

 

 

 

FHF HOLDINGS LTD.

 

 

Per:

/s/ Brendan Kennedy

 

 

 

Name: Brendan Kennedy

 

 

 

Title: Director

 

 

 

FRESH HEMP FOODS LTD.

 

 

Per:

/s/ Brendan Kennedy

 

 

 

Name: Brendan Kennedy

 

 

 

Title: Director

 

 

 

MANITOBA HARVEST USA, LLC

 

 

Per:

/s/ Brendan Kennedy

 

 

 

Name: Brendan Kennedy

 

 

 

Title: Director

 

 

 

HIGH PARK GARDENS INC.

 

 

Per:

/s/ Brendan Kennedy

 

 

 

Name: Brendan Kennedy

 

 

 

Title: Director

 

 

 

NATURA NATURALS HOLDINGS INC.

 

 

Per:

/s/ Brendan Kennedy

 

 

 

Name: Brendan Kennedy

 

 

 

Title: Director

 

 

 

NATURA NATURALS INC.

 

 

Per:

/s/ Brendan Kennedy

 

 

 

Name: Brendan Kennedy

 

 

 

Title: Director

 



 

--------------------------------------------------------------------------------

 

 

 

DORADA VENTURES LTD.

 

 

Per:

/s/ Brendan Kennedy

 

 

 

Name: Brendan Kennedy

 

 

 

Title: Director

 

 